
	

114 S1805 IS: School Lunch Price Protection Act of 2015
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1805
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Inhofe (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to provide flexibility to school food
			 authorities in establishing a price for paid school lunches. 
	
	
		1.Short title
 This Act may be cited as the School Lunch Price Protection Act of 2015.
 2.Paid lunchesSection 12(p) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)) is amended— (1)in paragraph (2)—
 (A)by striking subparagraph (A) and inserting the following:  (A)RequirementFor each school year beginning on or after July 1, 2015, each school food authority that had a negative balance of funds in the nonprofit school food service account of the school food authority for the previous school year shall establish a price for paid lunches in accordance with this subsection.;
 (B)in subparagraph (B)(i), by inserting described in subparagraph (A) after authority; and (C)in subparagraph (C)(i), by inserting described in subparagraph (A) after authority; and
 (2)in paragraph (3)(A), by inserting described in paragraph (2)(A) after authority.